DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to receiving, by a computing device, industrial cutting system data, workpiece data, and part data corresponding to a part to be processed from a workpiece by an industrial cutting system communicatively coupled to the computing device; receiving, by an expertise integration system communicatively coupled to the computing device, the industrial cutting system data, workpiece data, and part data using an application program interface; identifying, by the expertise integration system, a plurality of features of the part to be cut by the industrial cutting system based on expertise data and the received industrial cutting system data, workpiece data, and part data; generating, by the expertise integration system, a part program design to be performed on the workpiece, wherein the part program design is configured to adjust normal operation of the industrial cutting system during cutting of at least one of the plurality of identified features of the part; receiving, by the computing device, the generated part program design using the application program interface; and processing the part by the industrial cutting system using the generated part program design, classified in G05B2219/34256.
II. Claims 15-30, drawn to a method and system configured to: receive first data corresponding to the part to be processed from the workpiece using the industrial cutting system; receive second data corresponding to expertise data generated over a time period; identify a plurality of features of the part based on the first data and the second data; and generate the part program design comprising geometry data and a plurality of processing parameters for at least one of the plurality of features of the part, classified in G05B19/4093.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because Group I does not require receive second data corresponding to expertise data generated over a time period; identify a plurality of features of the part based on the first data and the second data; and generate the part program design comprising geometry data and a plurality of processing parameters for at least one of the plurality of features of the part.  The subcombination has separate utility such as inserting torch speed control codes, motion control codes, gas control codes, amperage control codes, etc., into the modified geometry.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; 
	(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
	(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Xin Rasmussen on 8/15/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-30 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/057301 to Hypertherm, supplied by applicant, and further in view of U.S. Pub. No. 2002/0035450 to Thackston.
Hypertherm teaches the following: 
a method (see fig. 2: network environment 200 including cutting system 204, determination module 206 configured to communicate with the cutting system 204, computing device 208 and IP network 21 0; par. [0030]-[0031]) comprising:
receiving, by a computing device (par. [0032]: the determination module 206 determines a suitable component or operating requirement based on instruction code received from a user for achieving a desired operational goal. The instruction code can be, for example, data describing the shape of at least one part to be cut from a workpiece and number of cuts required) industrial cutting system data, workpiece data, and part data corresponding to a part to be processed from a workpiece by an industrial cutting system communicatively coupled to the computing device (par. [0031)-[0033]);
receiving, by an expertise integration system communicatively coupled to the computing device (par. [0034]: the computing device 208 (which is functionally equivalent to the claimed expertise integration system) includes a client application and a receiver 214 configured to receive data from the determination module 206 and verify whether a component is suitable for installation into the delivery device 202 in compliance with the data received from the determination module 20), the industrial cutting system data, workpiece data, and part data using an application program interface (par. [0034]: the computing device 208 includes a client application and a receiver 214 configured to receive data from the determination module 206);
identifying, by the expertise integration system, a plurality of features of the part to be cut by the industrial cutting system based on expertise data and the received industrial cutting system data, workpiece data, and part data ([0032], [0035], [0041], [0042]);
2. The method of claim 1, further comprising: receiving, by the computing device, the expertise data using a manual data storage device (paragraph 34, 51-55).
3. The method of claim 1, further comprising: receiving, by the expertise integration system, usage data of the industrial cutting system using the application program interface (paragraphs 31-34).
4. The method of claim 3, wherein the expertise data comprises the usage data (paragraphs 31-34).
6. The method of claim 1, wherein the part data comprises an initially designed part program by the computing device (paragraphs 31-34).
7. The method of claim 1, further comprising: receiving, by the computing device, the expertise data using the application program interface (paragraphs 31-34).
8. The method of claim 7, further comprising: modifying at least one portion of the expertise data using the application program interface (paragraphs 31-34).
9. The method of claim 8, wherein the at least one portion of the expertise data is modified periodically using the application program interface (paragraphs 37-38).
10. The method of claim 1, wherein the expertise integration system is cloud-based (paragraphs 33, 44, 53).
11. The method of claim 1, wherein the industrial cutting system data includes an identification of a specific industrial cutting system equipment (paragraph 31-34, 41).
12. The method of claim 1, wherein the expertise data is stored on the cloud (paragraphs 33, 44, 53).
13. The method of claim 1, wherein the industrial cutting system comprises one of a plasma arc cutting system, a laser cutting system, or a waterjet system (claim 5, 19; paragraphs 17-18).

Hypertherm fails to teach
1. generating, by the expertise integration system, a part program design to be performed on the workpiece, wherein the part program design is configured to adjust normal operation of the industrial cutting system during cutting of at least one of the plurality of identified features of the part; receiving, by the computing device, the generated part program design using the application program interface; and processing the part by the industrial cutting system using the generated part program design.
5. The method of claim 1, wherein the plurality of identified features includes at least one of a hole, a bevel, or an edge.
14. The method of claim 1, further comprising: modifying operation parameters of the industrial cutting system based on the generated part program design.

Thackston teaches 
1. generating, by the expertise integration system, a part program design to be performed on the workpiece, wherein the part program design is configured to adjust normal operation of the industrial cutting system during cutting of at least one of the plurality of identified features of the part (paragraph 219-222, “Part design model file parsing module 2500 may comprise a module that identifies graphical entities (e.g., geometric and/or topological features) contained in an uploaded part design model file and converts them to a neutral format before storage.”; paragraphs 172-173); 
receiving, by the computing device, the generated part program design using the application program interface (paragraph 134, 106, 148, 149); and 
processing the part by the industrial cutting system using the generated part program design (paragraphs 219-222; paragraphs 172-173).
5. The method of claim 1, wherein the plurality of identified features includes at least one of a hole, a bevel, or an edge (paragraph 231).
14. The method of claim 1, further comprising: modifying operation parameters of the industrial cutting system based on the generated part program design (paragraphs 219-222; paragraphs 172-173).
Hypertherm and Thackston are analogous art because they are from the same field of endeavor or similar problem solving area, manufacturing.  
Since Thackston teaches a network based system that enables receiving specification and other information so that an engineering design for a product, represented by an electronic three-dimensional model, can be designed, developed and evaluated in a collaborative, virtual environment substantially obviating geographic, business and format boundaries (Abstract, paragraphs 16-30), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the technique of the network based system as taught by Thackston to improve the manufacturing of Hypertherm for the predictable results of enabling receiving specification and other information so that an engineering design for a product, represented by an electronic three-dimensional model, can be designed, developed and evaluated in a collaborative, virtual environment substantially obviating geographic, business and format boundaries (Abstract, paragraphs 16-30).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean Shechtman/           Primary Examiner, Art Unit 2896